Title: To George Washington from Egbert Benson, 14 July 1776
From: Benson, Egbert
To: Washington, George



Sir
Red Hook—Dutchess County [N.Y.] July 14th [1776]

This acknowledges the Receipt of Your Excellency’s Letter of yesterday, which I immediately transmitted to General Ten Broeck, and shall without Delay dispatch the necessary Expresses to Connecticut.
As the Matter may be exaggerated I take the Liberty of informing Your Excellency that the late Insurrection of the Tories in this County was rather an inconsiderable Affair, no Person of

the least Repute or Importance concerned and is entirely suppressed. I am Your Excellency’s most obedient Servt

Egbt Benson

